FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10157 Franklin Global Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: _ 650 312-2000 Date of fiscal year end: 7/31 Date of reporting period: 10/31/10 Item 1. Schedule of Investments. Franklin Global Trust Statement of Investments, October31, 2010 (unaudited) Franklin Global Real Estate Fund Country Shares Value Common Stocks 97.7% Diversified Real Estate Activities 1.0% Mitsubishi Estate Co. Ltd. Japan 20,000 $ 350,420 Mitsui Fudosan Co. Ltd. Japan 19,000 359,105 709,525 Diversified REITs 14.9% British Land Co. PLC United Kingdom 64,633 527,646 Canadian REIT Canada 13,300 418,071 a Charter Hall Group Australia 394,568 216,550 Colonial Properties Trust United States 31,700 568,381 b GPT Group Australia 300,509 821,694 H&R REIT Canada 15,000 300,412 ICADE France 1,950 214,422 Kenedix Realty Investment Corp. Japan 79 313,644 Land Securities Group PLC United Kingdom 96,367 1,045,348 Liberty Property Trust United States 8,300 277,718 Mirvac Group Australia 432,177 548,504 Shaftesbury PLC United Kingdom 58,900 420,443 Stockland Australia 389,732 1,439,977 c Stockland, 144A Australia 68,028 251,349 United Urban Investment Corp. Japan 68 467,275 Vornado Realty Trust United States 25,501 2,228,532 10,059,966 Hotels, Resorts & Cruise Lines 1.2% a Hyatt Hotels Corp. United States 9,210 371,163 Starwood Hotels & Resorts Worldwide Inc. United States 8,270 447,738 818,901 Industrial REITs 5.3% AMB Property Corp. United States 29,000 817,510 Ascendas REIT Singapore 81,000 128,904 DuPont Fabros Technology Inc. United States 18,500 464,350 Goodman Group Australia 1,707,309 1,054,146 Japan Logistics Fund Inc. Japan 43 354,259 Mapletree Logistics Trust Singapore 243,760 169,481 c Mapletree Logistics Trust, 144A Singapore 200,900 139,681 b ProLogis United States 35,600 485,940 3,614,271 Office REITs 16.5% Alexandria Real Estate Equities Inc. United States 12,900 947,892 Boston Properties Inc. United States 29,500 2,542,605 CapitaCommercial Trust Singapore 608,000 699,849 Champion REIT Hong Kong 551,713 303,917 Commonwealth Property Office Fund Australia 257,403 230,825 Daiwa Office Investment Corp. Japan 104 312,097 Derwent London PLC United Kingdom 8,850 215,541 Digital Realty Trust Inc. United States 7,200 430,056 Douglas Emmett Inc. United States 16,900 303,186 Government Properties Income Trust United States 10,900 290,921 Great Portland Estates PLC United Kingdom 96,445 533,605 Highwoods Properties Inc. United States 14,600 483,698 ING Office Fund Australia 539,257 325,027 Japan Real Estate Investment Co. Japan 103 991,923 Kilroy Realty Corp. United States 11,800 403,206 Nippon Building Fund Inc. Japan 39 381,883 ORIX JREIT Inc. Japan 74 396,322 Silic France 2,340 314,175 Quarterly Statement of InvestmentsSee Notes to Statements of Investments. Franklin Global Trust Statement of Investments, October31, 2010 (unaudited) (continued) Franklin Global Real Estate Fund Country Shares Value SL Green Realty Corp. United States 15,900 1,044,948 11,151,676 Real Estate Operating Companies 1.0% Fastighets AB Hufvudstaden, A Sweden 20,700 231,201 a,c Global Logistic Properties Ltd., 144A Singapore 264,000 473,158 704,359 Residential REITs 11.3% American Campus Communities Inc. United States 14,200 449,146 Apartment Investment & Management Co., A United States 20,200 470,862 AvalonBay Communities Inc. United States 8,484 901,934 Boardwalk REIT Canada 15,400 647,205 BRE Properties Inc. United States 9,500 407,835 Camden Property Trust United States 8,900 441,351 Equity Lifestyle Properties Inc. United States 4,000 227,680 Equity Residential United States 48,600 2,363,418 Essex Property Trust Inc. United States 4,000 451,840 Nippon Accommodations Fund Inc. Japan 47 280,043 UDR Inc. United States 44,747 1,005,913 7,647,227 Retail REITs 30.5% c CapitaMalls Asia Ltd., 144A Singapore 95,000 157,055 CFS Retail Property Trust Australia 92,858 169,270 Corio NV Netherlands 16,025 1,177,268 Developers Diversified Realty Corp. United States 63,704 821,782 Eurocommercial Properties NV Netherlands 10,150 502,172 Federal Realty Investment Trust United States 12,000 983,760 Frontier Real Estate Investment Corp. Japan 43 345,176 Hammerson PLC United Kingdom 106,504 715,029 Japan Retail Fund Investment Corp. Japan 262 409,238 Kimco Realty Corp. United States 44,100 759,843 Klepierre France 7,300 283,996 The Link REIT Hong Kong 401,000 1,238,980 The Macerich Co. United States 12,279 547,766 a Metric Property Investments PLC United Kingdom 7,263 12,278 a,c Metric Property Investments PLC, 144A United Kingdom 52,437 88,641 National Retail Properties Inc. United States 24,500 663,950 Realty Income Corp. United States 14,400 493,632 Regency Centers Corp. United States 15,100 636,918 RioCan REIT Canada 19,600 443,095 Simon Property Group Inc. United States 39,364 3,779,731 Suntec REIT Singapore 346,000 416,980 Unibail-Rodamco SE France 16,309 3,398,265 Westfield Group Australia 193,808 2,351,476 c Westfield Group, 144A Australia 17,700 214,754 20,611,055 Specialized REITs 16.0% CDL Hospitality Trusts Singapore 299,000 494,310 HCP Inc. United States 43,700 1,573,637 Health Care REIT Inc. United States 16,200 827,820 Hersha Hospitality Trust United States 42,300 258,030 Host Hotels & Resorts Inc. United States 148,073 2,352,880 LaSalle Hotel Properties United States 14,600 345,874 Nationwide Health Properties Inc. United States 16,600 677,778 a Pebblebrook Hotel Trust United States 10,470 205,107 Public Storage United States 19,200 1,905,024 Ventas Inc. United States 40,300 2,158,468 10,798,928 Total Common Stocks (Cost $49,359,321) 66,115,908 Short Term Investments (Cost $1,800,000) 2.6% Franklin Global Trust Statement of Investments, October31, 2010 (unaudited) (continued) Principal Amount Time Deposits 2.6% Paribas Corp., 0.20%, 11/01/10 United States $ 1,800,000 1,800,000 Total Investments (Cost $51,159,321) 100.3% 67,915,908 Other Assets, less Liabilities (0.3)% (227,484 ) Net Assets 100.0% $ 67,688,424 a Non-income producing. b A portion or all of the security purchased on a delayed delivery basis. c Security was purchased pursuant to Rule144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trusts Board of Trustees. At October31, 2010, the aggregate value of these securities was $1,324,638, representing 1.96% of net assets. ABBREVIATIONS Selected Portfolio REIT Real Estate Investment Trust Franklin Global Trust Statement of Investments, October31, 2010 (unaudited) Franklin International Growth Fund Country Shares Value Common Stocks 96.7% Aerospace & Defense 2.6% MTU Aero Engines Holding AG Germany 11,000 $ 664,340 Biotechnology 2.9% CSL Ltd. Australia 22,950 738,417 Capital Markets 7.2% Credit Suisse Group AG Switzerland 12,900 532,830 Macquarie Group Ltd. Australia 19,700 698,913 Man Group PLC United Kingdom 143,300 597,674 1,829,417 Chemicals 3.1% Syngenta AG Switzerland 2,820 779,967 Commercial Banks 4.5% a,b Anglo Irish Bancorp PLC Ireland 11,500  Bank of Nova Scotia Canada 11,000 589,810 United Overseas Bank Ltd. Singapore 38,400 552,957 1,142,767 Distributors 2.6% Li & Fung Ltd. Hong Kong 126,500 666,649 Diversified Financial Services 2.7% Deutsche Boerse AG Germany 9,800 689,670 Electrical Equipment 2.5% ABB Ltd. Switzerland 30,250 626,424 Energy Equipment & Services 8.6% Saipem SpA Italy 18,250 811,091 Wellstream Holdings PLC United Kingdom 55,900 661,912 WorleyParsons Ltd. Australia 31,600 710,752 2,183,755 Food & Staples Retailing 4.6% Tesco PLC United Kingdom 77,700 531,298 Woolworths Ltd. Australia 22,990 638,764 1,170,062 Health Care Equipment & Supplies 9.1% Cochlear Ltd. Australia 8,400 584,666 Essilor International SA France 9,750 651,138 Getinge AB, B Sweden 24,120 510,650 Terumo Corp. Japan 10,800 548,220 2,294,674 Household Durables 2.1% a Urbi, Desarrollos Urbanos, SAB de CV Mexico 252,500 535,920 Household Products 2.4% Reckitt Benckiser Group PLC United Kingdom 10,650 595,892 Insurance 4.9% Admiral Group PLC United Kingdom 23,100 603,684 QBE Insurance Group Ltd. Australia 38,270 644,362 1,248,046 Internet Software & Services 2.8% a MercadoLibre Inc. Argentina 10,700 707,591 Life Sciences Tools & Services 2.4% a QIAGEN NV Netherlands 32,500 615,898 Media 4.7% Eutelsat Communications France 14,000 525,846 Quarterly Statement of InvestmentsSee Notes to Statements of Investments. Franklin Global Trust Statement of Investments, October31, 2010 (unaudited) (continued) Franklin International Growth Fund Country Shares Value Pearson PLC United Kingdom 43,450 664,174 1,190,020 Personal Products 2.6% Hengan International Group Co. Ltd. China 70,200 664,733 Professional Services 5.1% Experian PLC United Kingdom 54,100 629,329 Societe Generale de Surveillance Holdings SA Switzerland 420 672,154 1,301,483 Real Estate Management & Development 2.3% Hang Lung Properties Ltd. Hong Kong 120,000 585,177 Semiconductors & Semiconductor Equipment 2.0% ARM Holdings PLC United Kingdom 85,900 500,175 Software 5.6% Nintendo Co. Ltd. Japan 2,850 738,397 The Sage Group PLC United Kingdom 158,900 686,162 1,424,559 Specialty Retail 1.7% Inditex SA Spain 5,200 434,345 Textiles, Apparel & Luxury Goods 4.4% Li Ning Co. Ltd. China 176,000 499,516 Luxottica Group SpA, ADR Italy 21,300 626,646 1,126,162 Trading Companies & Distributors 3.3% Noble Group Ltd. Hong Kong 575,318 826,677 Total Common Stocks (Cost $21,425,593) 24,542,820 Short Term Investments (Cost $819,065) 3.2% Money Market Funds 3.2% a,c Institutional Fiduciary Trust Money Market Portfolio, 0.00% United States 819,065 819,065 Total Investments (Cost $22,244,658) 99.9% 25,361,885 Other Assets, less Liabilities 0.1% 14,068 Net Assets 100.0% $ 25,375,953 a Non-income producing. b Security has been deemed illiquid because it may not be able to be sold within seven days. c The Institutional Fiduciary Trust Money Market Portfolio is managed by an affiliate of the Funds investment manager. The rate shown is the annualized seven-day yield at period end. ABBREVIATIONS Selected Portfolio ADR  American Depository Receipt Franklin Global Trust Statement of Investments, October31, 2010 (unaudited) Franklin International Small Cap Growth Fund Country Shares Value Common Stocks 92.1% Aerospace & Defense 0.8% QinetiQ Group PLC United Kingdom $ Biotechnology 3.2% Genus PLC United Kingdom Capital Markets 4.4% ARA Asset Management Ltd. Singapore Commercial Services & Supplies 5.6% De La Rue PLC United Kingdom Homeserve PLC United Kingdom Construction & Engineering 0.4% a Wavin NV Netherlands Distributors 1.9% Headlam Group PLC United Kingdom Diversified Consumer Services 2.2% Dignity PLC United Kingdom Diversified Financial Services 6.1% a,b Neovia Financial PLC United Kingdom a RHJ International Belgium Electrical Equipment 5.3% Nexans SA France Prysmian SpA Italy Food Products 0.7% Binggrae Co. Ltd. South Korea Hotels, Restaurants & Leisure 1.4% Paddy Power PLC Ireland Household Products 4.7% McBride PLC United Kingdom Industrial Conglomerates 2.5% DCC PLC Ireland Insurance 8.8% a Arch Capital Group Ltd. United States Fairfax Financial Holdings Ltd. Canada Lancashire Holdings Ltd. United Kingdom Leisure Equipment & Products 6.6% Sankyo Co. Ltd. Japan Vitec Group PLC United Kingdom Machinery 7.8% Pfeiffer Vacuum Technology AG Germany Rotork PLC United Kingdom Spirax-Sarco Engineering PLC United Kingdom Media 2.9% ASATSU-DK Inc. Japan Quarterly Statement of InvestmentsSee Notes to Statements of Investments. Franklin Global Trust Statement of Investments, October31, 2010 (unaudited) (continued) Franklin International Small Cap Growth Fund Country Shares Value Office Electronics 4.3% Neopost SA France Personal Products 2.8% a Unihair Co. Ltd. Japan Professional Services 4.2% Experian PLC United Kingdom Real Estate Management & Development 5.2% Daibiru Corp. Japan Savills PLC United Kingdom Specialty Retail 8.2% Carpetright PLC United Kingdom Jumbo SA Greece Transportation Infrastructure 2.1% Flughafen Wien AG Austria Total Common Stocks (Cost $308,835,630) Principal Amount Short Term Investments 7.1% Time Deposits 7.1% Credit Lyonnais, 0.22%, 11/01/10 United States $ Paribas Corp., 0.20%, 11/01/10 United States Royal Bank of Canada, 0.21%, 11/01/10 United States Total Time Deposits (Cost $27,000,000) Total Investments (Cost $335,835,630) 99.2% Other Assets, less Liabilities 0.8% Net Assets 100.0% $ a Non-income producing. b See Note 5 regarding holdings of 5% voting securities. Franklin Global Trust Statement of Investments, October31, 2010 (unaudited) Franklin Large Cap Equity Fund Country Shares Value Common Stocks 96.8% Aerospace & Defense 4.1% Precision Castparts Corp. United States $ United Technologies Corp. United States Air Freight & Logistics 2.0% United Parcel Service Inc., B United States Auto Components 2.6% a BorgWarner Inc. United States Automobiles 2.0% b Hyundai Motor Co., GDR, Reg S South Korea Beverages 4.7% Diageo PLC, ADR United Kingdom a Hansen Natural Corp. United States PepsiCo Inc. United States Biotechnology 4.4% a Celgene Corp. United States a Gilead Sciences Inc. United States Capital Markets 1.8% BlackRock Inc. United States Chemicals 3.5% Air Products and Chemicals Inc. United States The Mosaic Co. United States Commercial Banks 1.9% Wells Fargo & Co. United States Communications Equipment 3.6% a Cisco Systems Inc. United States QUALCOMM Inc. United States Computers & Peripherals 4.5% a Apple Inc. United States a EMC Corp. United States Distributors 1.9% Li & Fung Ltd. Hong Kong Diversified Financial Services 1.9% JPMorgan Chase & Co. United States Electrical Equipment 2.0% Emerson Electric Co. United States Electronic Equipment, Instruments & Components 3.7% a Agilent Technologies Inc. United States a Trimble Navigation Ltd. United States Energy Equipment & Services 4.6% National Oilwell Varco Inc. United States Quarterly Statement of InvestmentsSee Notes to Statements of Investments. Franklin Global Trust Statement of Investments, October31, 2010 (unaudited) (continued) Franklin Large Cap Equity Fund Country Shares Value Schlumberger Ltd. United States Food Products 5.0% Kellogg Co. United States Mead Johnson Nutrition Co., A United States Nestle SA Switzerland Health Care Providers & Services 2.0% a Laboratory Corp. of America Holdings United States Industrial Conglomerates 3.1% General Electric Co. United States Siemens AG Germany Insurance 3.2% ACE Ltd. United States a Markel Corp. United States IT Services 4.6% International Business Machines Corp. United States MasterCard Inc., A United States Metals & Mining 2.0% Rio Tinto PLC United Kingdom Oil, Gas & Consumable Fuels 5.3% Devon Energy Corp. United States Exxon Mobil Corp. United States Peabody Energy Corp. United States Personal Products 1.0% Hengan International Group Co. Ltd. China Pharmaceuticals 6.6% Abbott Laboratories United States Johnson & Johnson United States Merck & Co. Inc. United States Teva Pharmaceutical Industries Ltd., ADR Israel Semiconductors & Semiconductor Equipment 3.0% a Cree Inc. United States Taiwan Semiconductor Manufacturing Co. Ltd., ADR Taiwan Software 3.6% a Nuance Communications Inc. United States Oracle Corp. United States Specialty Retail 1.5% The TJX Cos. Inc. United States Textiles, Apparel & Luxury Goods 5.5% NIKE Inc., B United States Polo Ralph Lauren Corp. United States Swatch Group AG Switzerland Thrifts & Mortgage Finance 1.2% Hudson City Bancorp Inc. United States Total Common Stocks (Cost $54,353,448) Franklin Global Trust Statement of Investments, October31, 2010 (unaudited) (continued) Franklin Large Cap Equity Fund Country Shares Value Short Term Investments (Cost $2,295,750) 3.2% Money Market Funds 3.2% a,c Institutional Fiduciary Trust Money Market Portfolio, 0.00% United States Total Investments (Cost $56,649,198) 100.0% Other Assets, less Liabilities 0.0% Net Assets 100.0% $  Rounds to less than 0.1% of net assets. a Non-income producing. b Security was purchased pursuant to RegulationS under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. This security has been deemed liquid under guidelines approved by the Trusts Board of Trustees. At October31, 2010, the value of this security was $1,409,650, representing 1.98% of net assets. c The Institutional Fiduciary Trust Money Market Portfolio is managed by an affiliate of the Funds investment manager. The rate shown is the annualized seven-day yield at period end. ABBREVIATIONS Selected Portfolio ADR  American Depository Receipt GDR  Global Depository Receipt Franklin Global Trust Statement of Investments, October31, 2010 (unaudited) Franklin Templeton Emerging Market Debt Opportunities Fund Country Warrants Value Warrants 3.7% a Central Bank of Nigeria, wts., 11/15/20 Nigeria $ a Government of Venezuela, Oil Value Recovery, wts., 4/15/20 Venezuela Total Warrants (Cost $9,468,250) Principal Amount Quasi-Sovereign and Corporate Bonds 31.3% Commercial Banks 4.3% Alfa Bond Issuance, 8.635%, 2/22/17 Russia RSHB Capital (Russ Agric BK), sub. bond, 6.97%, 9/21/16 Russia b,c Sphynx Capital Markets, PTN (National Investment Bank of Ghana), zero cpn., 2/05/09 Ghana Construction Materials 0.9% Cemex Finance Europe BV, 4.75%, 3/05/14 Mexico 1,900,000 EUR Consumer Finance 1.7% d HSBK (Europe) BV, Reg S, 7.25%, 5/03/17 Kazakhstan Electric Equipment 2.1% EGE Haina Finance Co., senior note, e 144A, 9.50%, 4/26/17 Dominican Republic d Reg S, 9.50%, 4/26/17 Dominican Republic Electronic Equipment, Instruments & Components 2.4% Eesti Energia AS, senior bond, 4.50%, 11/18/20 Estonia EUR Hotels, Restaurants & Leisure 1.3% e Grupo Posadas SAB de CV, senior note, 144A, 9.25%, 1/15/15 Mexico Media 1.8% d Central European Media Enterprises Ltd., senior secured note, Reg S, 11.625%, 9/15/16 Czech Republic 400,000 EUR e Cet 21 Spol SRO, senior secured note, 144A, 9.00%, 11/01/17 Czech Republic 300,000 EUR e Myriad International Holding BV, senior note, 144A, 6.375%, 7/28/17 South Africa e TVN Finance Corp. PLC, senior note, 144A, 10.75%, 11/15/17 Poland 700,000 EUR Metals & Mining 1.5% d New World Resources BV, senior bond, Reg S, 7.375%, 5/15/15 Czech Republic 2,600,000 EUR Municipal Bonds 2.8% City of Kyiv, secured note, e 144A, 8.25%, 11/26/12 Ukraine d Reg S, 8.25%, 11/26/12 Ukraine Province Del Neuquen, e senior note, 144A, 8.656%, 10/18/14 Argentina d senior secured note, Reg S, 8.656%, 10/18/14 Argentina Oil, Gas & Consumable Fuels 6.6% e,f Lukoil Holdings, senior note, 144A, 6.125%, 11/09/20 Russia d Lukoil International Finance BV, senior note, Reg S, 7.25%, 11/05/19 Russia Petro Co. of Trinidad and Tobago Ltd., senior note, e 144A, 9.75%, 8/14/19 Trinidad and Tobago e 144A, 6.00%, 5/08/22 Trinidad and Tobago d Reg S, 6.00%, 5/08/22 Trinidad and Tobago d Petroleum Export Cayman, senior note, Reg S, 5.265%, 6/15/11 Egypt d TNK-BP Finance SA, senior note, Reg S, 7.875%, 3/13/18 Russia Road & Rail 3.7% Georgian Railway Ltd., senior bond, 9.875%, 7/22/15 Georgia Quarterly Statement of InvestmentsSee Notes to Statements of Investments. Franklin Global Trust Statement of Investments, October31, 2010 (unaudited) (continued) Principal Amount Kazakhstan Temir Zholy, 7.00%, 5/11/16 Kazakhstan Specialty Retail 2.0% d,g Edcon Proprietary Ltd., senior secured note, Reg S, FRN, 4.129%, 6/15/14 South Africa 4,000,000 EUR Thrifts & Mortgage Finance 0.2% b Astana-Finance, 7.875%, 6/08/10 Kazakhstan 2,300,000 EUR Total Quasi-Sovereign and Corporate Bonds (Cost $67,317,254) Credit-Linked Notes 5.1% g Deutsche Bank AG, senior note (Angolian Government), FRN, 5.755%, 6/21/16 Angola 3,200,000 EUR e ING Bank NV, (Government of Ukraine), 144A, 5.50%, 8/25/15 Ukraine UAH c,g Merrill Lynch & Co. Inc., (Government of Iraq), FRN, 1.00%, 1/01/28 Iraq JPY b,c Standard Bank PLC, (Government of Ivory Coast), zero cpn., 9/11/08 Ivory Coast XOF g Standard Chartered Bank, cvt., (Development Bank of Zambia), FRN, 12.00%, 3/02/12 Zambia Total Credit-Linked Notes (Cost $9,632,099) Foreign Government Securities 45.5% e Arab Republic of Egypt, 144A, 6.875%, 4/30/40 Egypt Development & Investment Projects Jordan Armed Forces, senior note, 6.14%, 12/16/19 Jordan b Government of Argentina, 11.75%, 5/20/11 Argentina DEM g Government of Bosnia and Herzegovina, senior bond, B, FRN, 1.75%, 12/11/21 Bosnia & Herzegovina DEM Government of Croatia, e 144A, 6.75%, 11/05/19 Croatia d Reg S, 6.75%, 11/05/19 Croatia Government of Ecuador, g FRN, 1.375%, 2/27/15 Ecuador d Reg S, 9.375%, 12/15/15 Ecuador Government of Georgia, 7.50%, 4/15/13 Georgia Government of Ghana, 13.95%, 12/13/10 Ghana GHS 13.67%, 6/11/12 Ghana GHS d Government of Grenada, Reg S, 2.50% to 9/15/11, 4.50% to 9/15/13, 6.00% to 9/15/15, 8.00% thereafter, 9/15/25 Grenada Government of Hungary, senior note, 6.25%, 1/29/20 Hungary c,g Government of Iraq, Tranche A3, Sumitomo Corp. Loan, FRN, 1.00%, 1/01/28 Iraq JPY e,g Government of Ivory Coast, 144A, FRN, 2.50%, 12/31/32 Ivory Coast e Government of Lithuania, 144A, 6.75%, 1/15/15 Lithuania 7.375%, 2/11/20 Lithuania Government of Macedonia, senior bond, 4.625%, 12/08/15 Macedonia EUR Government of Montenegro, 7.875%, 9/14/15 Republic of Montenegro EUR Government of Seychelles, 3.00% to 1/01/12, 5.00% to 1/01/15, 7.00% to 1/01/18, 8.00% thereafter, 1/01/26 Republic of Seychelles e Government of the Dominican Republic, 144A, 7.50%, 5/06/21 Dominican Republic g Government of Turkey, FRN, 10.04%, 2/26/14 Turkey TRY 7.76%, 1/04/17 Turkey TRY Government of Ukraine, e 144A, 7.75%, 9/23/20 Ukraine d senior bond, Reg S, 4.95%, 10/13/15 Ukraine EUR h Government of Uruguay, Index Linked, 3.70%, 6/26/37 Uruguay UYU d Government of Venezuela, Reg S, 6.00%, 12/09/20 Venezuela Letras Financeiras Do Tesouro, Strip, 9/07/13 Brazil i BRL g Mexican Bondes Desarroll, FRN, 4.55%, 11/13/14 Mexico j MXN 4.54%, 1/15/15 Mexico j MXN 4.54%, 3/12/15 Mexico j MXN b NK Debt Corp., zero cpn., 3/12/20 North Korea DEM d Republic of El Salvador, Reg S, 7.65%, 6/15/35 El Salvador Republic of Fiji, 6.875%, 9/13/11 Fiji Sphynx Capital Markets, cvt., PTN (Government of Ghana), 13.67%, 6/21/12 Ghana GHS b secured note, PTN (Government of Ivory Coast), 10.25%, 1/30/10 Ivory Coast EUR Franklin Global Trust Statement of Investments, October31, 2010 (unaudited) (continued) Principal Amount b secured note, PTN (Government of Ivory Coast), 2008-1,10.00%, 1/28/11 Ivory Coast 2,553,504 EUR Total Foreign Government Securities (Cost $99,023,048) Total Investments before Short Term Investments (Cost $185,440,651) Short Term Investments 15.6% Shares Money Market Funds (Cost $23,554,583) 10.0% k,l Institutional Fiduciary Trust Money Market Portfolio, 0.00% United States Principal Amount Repurchase Agreements (Cost $13,183,100) 5.6% m Joint Repurchase Agreement, 0.205%, 11/01/10 (Maturity Value $13,183,316) United States Barclays Capital Inc. (Maturity Value $1,851,333) BNP Paribas Securities Corp. (Maturity Value $2,295,742) Credit Suisse Securities (USA)LLC (Maturity Value $1,777,243) Deutsche Bank Securities Inc. (Maturity Value $2,075,449) HSBC Securities (USA)Inc. (Maturity Value $1,481,014) Merrill Lynch, Pierce, Fenner & Smith Inc. (Maturity Value $1,481,014) Morgan Stanley & Co. Inc. (Maturity Value $1,481,014) UBS Securities LLC (Maturity Value $740,507) Collateralized by U.S. Government Agency Securities, 0.146% - 6.25%, 2/01/11 - 11/20/14; n U.S. Government Agency Discount Notes, 2/01/11 - 9/22/14; n U.S. Treasury Bills, 2/10/11 - 4/07/11; and U.S. Treasury Notes, 0.625% - 1.375%, 9/30/11 - 2/15/13 Total Investments (Cost $222,178,334) 101.2% Other Assets, less Liabilities (1.2)% ) Net Assets 100.0% $ * The principal amount is stated in U.S. dollars unless otherwise indicated. a See Note 6 regarding investment in Alternative Strategies Ltd. b Defaulted security or security for which income has been deemed uncollectible. c Security has been deemed illiquid because it may not be able to be sold within seven days. At October31, 2010, the aggregate value of these securities was $10,019,487 representing 4.24% of net assets. d Security was purchased pursuant to RegulationS under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trusts Board of Trustees. At October31,2010, the aggregate value of these securities was $53,253,751, representing 22.52% of net assets. e Security was purchased pursuant to Rule144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trusts Board of Trustees. At October31,2010, the aggregate value of these securities was $33,070,852, representing 13.99% of net assets. f Security purchased on a when-issued basis. g The coupon rate shown represents the rate at period end. h Redemption price at maturity is adjusted for inflation. i Principal amount is stated in 1,000 Brazilian Real Units j Principal amount is stated in 100 Mexican Peso Units. k Non-income producing. l The Institutional Fiduciary Trust Money Market Portfolio is managed by an affiliate of the Funds investment manager. The rate shown is the annualized seven-day yield at period end. m Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At October31, 2010, all repurchase agreements had been entered into on 10/29/2010. n The security is traded on a discount basis with no stated coupon rate. Franklin Global Trust Statement of Investments, October31, 2010 (unaudited) (continued) At October31, 2010, the Fund had the following forward exchange contracts outstanding. See Note 3. Contract Settlement Unrealized Unrealized Currency Counterparty Type Quantity Amount Date Appreciation Depreciation Euro SOCLN Sell $ 12/14/10 $  $ ) Euro NTLON Sell 12/14/10  ) Euro MSCO Sell 12/14/10  ) Euro MSCO Sell 12/14/10  Japanese Yen SOCLN Sell 12/14/10  ) Unrealized appreciation (depreciation) ) Net unrealized appreciation (depreciation) $ ) ABBREVIATIONS Counterparty MSCO  Morgan Stanley NTLON  Northern Trust London SOCLN  Societe Generate Currency BRL  Brazilian Real DEM  Deutsche Mark EUR  Euro GHS  Ghanaian Cedi JPY  Japanese Yen MXN  Mexican Peso TRY  Turkish Lira UAH  Ukraine Hryvnia UYU  Uraguayan Peso XOF  West African Franc Selected Portfolio FRN  Floating Rate Note PTN  Pass-through Note Franklin Global Trust Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Global Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of five funds (Funds). 2. FINANCIAL INSTRUMENT VALUATION The Funds value their investments in securities and other assets and liabilities carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Funds Board of Trustees, the Funds may utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded, or the NYSE, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the close of the NYSE on the day that the value of the security is determined. Over-the-counter securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing net asset value. Debt securities generally trade in the over-the-counter market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the close of the NYSE on the date that the values of the foreign debt securities are determined. Repurchase agreements and time deposits are valued at cost, which approximates market value. Certain derivative financial instruments trade in the over-the-counter market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair market value of the contract, is included in net assets. The Funds have procedures to determine the fair value of securities and other financial instruments for which market prices are not readily available or which may not be reliably priced. Under these procedures, the Funds primarily employ a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. The Funds may also use an income-based valuation approach in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. Trading in securities on foreign exchanges and over-the-counter markets may be completed before the daily close of business on the NYSE. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the investment manager monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depository Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. 3. DERIVATIVE FINANCIAL INSTRUMENTS The Franklin Templeton Emerging Market Debt Opportunities Fund invests in derivative financial instruments (derivatives)in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives may contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, unfavorable movements in the value of a foreign currency relative to the U.S. dollar, and the potential for market movements. The Franklin Templeton Emerging Market Debt Opportunities Fund enters into forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. Pursuant to the terms of the forward exchange contracts, cash or securities may be required to be deposited as collateral. Unrestricted cash may be invested according to the funds investment objectives. 4. INCOME TAXES At October31, 2010, the cost of investments and net unrealized appreciation (depreciation)for income tax purposes were as follows: Franklin Franklin International Global Real Franklin International Small Cap Growth Estate Fund Growth Fund Fund Cost of investments $ $ $ Unrealized appreciation $ $ $ Unrealized depreciation ) ) ) Net unrealized appreciation (depreciation) $ $ $ Franklin Templeton Franklin Large Emerging Markets Cap Equity Debt Opportunites Fund Fund Cost of investments $ $ Unrealized appreciation Unrealized depreciation $ $ Net unrealized appreciation (depreciation) ) ) $ $ 5. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES Investments in affiliated companies for the Franklin International Small Cap Growth Fund for the three months ended October31, 2010, were as shown below. Number of Number of Shares Held at Shares Held Realized Beginning of Gross Gross at End of Value at End Investment Capital Gain Name of Issuer Period Additions Reductions Period of Period Income (Loss) Franklin International Small Cap Growth Fund Non-Controlled Affiliates Neovia Financial PLC (1.96% of Net Assets)   $ $  $  6. INVESTMENTS IN ALTERNATIVE STRATEGIES LTD The Franklin Templeton Emerging Market Debt Opportunities Fund invests in certain securities, warrants or commodities through its investment in Alternative Strategies (FT)Ltd, a Cayman Islands exempted limited liability company and a wholly-owned subsidiary (Subsidiary) of the fund. The Subsidiary has the ability to invest in commodities and securities, consistent with the investment objective of the fund. At October31, 2010, all Subsidiary investments are reflected in the funds Statement of Investments. 7. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds investments and are summarized in the following fair value hierarchy:  Level 1  quoted prices in active markets for identical securities  Level 2  other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speed, credit risk, etc.)  Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. The following is a summary of the inputs used as of October31, 2010, in valuing the Funds assets and liabilities carried at fair value: Level 1 Level 2 Level 3 Total Franklin Global Real Estate Fund Assets: Investments in Securities: Equity Investmentsa $ $  $  $ Short Term Investments   Total Investments in Securities $ $ $  $ Franklin International Growth Fund Assets: Investments in Securities: Equity Investmentsa $ $  $  b $ Short Term Investments   Total Investments in Securities $ $  $  b $ Franklin International Small Cap Growth Fund Assets: Investments in Securities: Equity Investmentsa $ $  $  $ Short Term Investments   Total Investments in Securities $ $ $  $ Franklin Large Cap Equity Fund Assets: Investments in Securities: Equity Investmentsa $ $  $  $ Short Term Investments   Total Investments in Securities $ $  $  $ Franklin Templeton Emerging Market Debt Opportunities Fund Assets: Investments in Securities: Warrants $  $ $  $ Quasi-Sovereign and Corporate Bonds  Credit-Linked Notes  Foreign Government Securities  Short Term Investments  Total Investments in Securities $ Forward Exchange Contracts   Liabilities: Forward Exchange Contracts   a For detailed industry descriptions, see the accompanying Statement of Investments. b Includes security determined to have no value at October31, 2010. At October31, 2010, the reconciliation of assets in which significant unobservable inputs (Level 3) were used in determining the Funds fair value, were as follows: Net Change in Unrealized Appreciation Balance Net Net Change in (Depreciation) at Realized Unrealized Net Transfer Balance at on Assets Beginning Gain Appreciation Purchases In (Out of) End of Held at Period of Period (Loss) (Depreciation) (Sales) Level 3 Period End Franklin Templeton Emerging Market Debt Opportunities Fund Assets Quasi-Sovereign and Corporate Bonds $ $  $  $  $  $ $  Credit-Linked Notes   Foreign Government Securities    Total $ $  $ $ $  $ $ 8. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. For information on the Funds policy regarding other significant accounting policies, please refer to the Funds most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrants filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrants management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrants management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrants management, including the Registrants principal executive officer and the Registrants principal financial officer, of the effectiveness of the design and operation of the Registrants disclosure controls and procedures. Based on such evaluation, the Registrants principal executive officer and principal financial officer concluded that the Registrants disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no significant changes in the Registrants internal controls or in other factors that could significantly affect the internal controls subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN GLOBAL TRUST By /s / LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer - Finance and Administration Date December 28, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s / LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer - Finance and Administration Date December 28, 2010 By /s/GASTON GARDEY Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date December 28, 2010
